Writ of error was granted in this case because of its being a companion case to the case of City of Fort Worth et al. v. Lee A. Lillard et al.
The opinion of the Honorable Court of Civil Appeals in this case reads as follows:
"This is a companion case to that of City of Fort Worth et al. v. Lee A. Lillard et al., No. 11330, today decided by this court. The questions involved in both appeals are substantially the same, and upon the reasoning shown in the opinion filed by Chief Justice Conner in said cause No. 11330, the judgment of the trial court in this case is reversed and the cause remanded for further proceedings not inconsistent with this decision."
The ordinance, the validity of which is challenged in the case, is the same one that was under consideration in the case of City of Fort Worth et al. v. Lee A. Lillard et al. Its validity was challenged on the same grounds as in the Lillard case. Said ordinance in effect was a prohibition of the use of the City's streets by those carrying passengers for hire, as is disclosed by its caption in the following language:
"An ordinance declaring the right to use the public streets, highways, alleys and thoroughfares of the City of Fort Worth for the purpose of carrying passengers for hire to be a privilege and unlawful, unless the public necessity and convenience does in fact require such use, and a certificate of public necessity and convenience has been granted by the city council of the city of Fort Worth, and a permit issued in pursuance thereof by the city secretary; classifying vehicles carrying passengers for hire into two classes, and defining the same: Providing for the application for and the granting of such certificates and permits; declaring the operation of vehicles for the carriage of passengers in violation of this ordinance to be unlawful; fixing a penalty, and declaring an emergency."
In an opinion delivered today, the case of the City of Fort Worth et al. v. Lee A. Lillard et al. is decided, in which said ordinance was held invalid, not upon the grounds or reasons stated by the Honorable Court of Civil Appeals, but upon the holding that a municipal corporation is without power, under our laws, to prohibit the use of all its streets to those carrying passengers for hire. Our decision in that case was based upon our holding *Page 515 
on two controlling issues in the case of the City of Arlington et al. v. Lee A. Lillard et al., in an opinion delivered today.
For the reasons stated in City of Arlington et al. v. Lee A. Lillard et al., and followed in City of Fort Worth et al. v. Lee A. Lillard et al., the judgment of the Honorable Court of Civil Appeals in this case is affirmed.